ORDER
PER CURIAM.
Rick Earner appeals the trial court’s judgment finding in favor of First Heartland Capital, Inc. on its action to collect monies due and owing by Mr. Earner. We have reviewed the parties’ briefs and the record on appeal and find no error. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided the parties with a memorandum, for their information only, setting forth the reasons for our decision.
The judgment is affirmed. Rule 84.16(b).